Citation Nr: 0127307	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  96-10 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
February 1987 and from October 1988 to January 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The case was previously before the 
Board in October 1997, April 1998, and March 2000, at which 
times the case was remanded for additional development.  On 
two such occasions, the case was returned to the RO to afford 
the veteran a hearing.  For the reasons set forth below, it 
is again necessary to remand the case.


REMAND

In October 1998 the veteran requested a video conference 
before a member of the Board.  In March 2000, the Board 
remanded the case to accommodate the veteran's request.  A 
video conference hearing was scheduled for November 19, 2001, 
and the veteran failed to appear.  

In verifying that the veteran was afforded proper notice of 
the scheduled hearing, the Board observes that notice was 
indeed provided to the veteran at his record address at least 
one month before the scheduled hearing.  However, the notice 
to the veteran contained the following paragraph, offset and 
in bold face type:

If you want to accept this [video] 
hearing you must notify us by signing the 
attached form and returning it to us in 
the enclosed envelope.  If we do not 
receive your response by October 31, 
2001, we will cancel this hearing and 
will keep you on the hearing schedule for 
a future visit by a Board member.

The veteran did not respond to the aforesaid correspondence, 
and, as noted above, he failed to appear for the scheduled 
video hearing.  If the RO had simply scheduled the veteran 
for the video conference as instructed and the veteran failed 
to appear, one could conclude that he no longer desired a 
video hearing.  Because the veteran failed to respond to the 
notice, the Board considers it is unclear whether the veteran 
desires an in person hearing in lieu of the video hearing or 
any hearing at all.

The Board has no alternative but to conclude that the 
veteran's attempt to obtain a video conference has been 
frustrated.  What appears to be an inappropriate form letter 
notice seem to have injected a measure of confusion into the 
process.  Moreover, the manner in which the notice was 
afforded operated in contravention to the Board's previous 
instructions.  Remand directives confer upon the veteran or 
other claimant the right to compliance with Remand Orders.  
Stegall v. West, 11 Vet. App. 268 (1998). 

To ensure that VA has afforded due process to the appellant 
pertinent to the claim, the case is REMANDED to the RO for 
the following development:  

The RO should schedule the veteran for a 
video conference hearing.  In the event 
that the veteran no longer desires a 
video conference hearing but rather 
desires an "in person" hearing before a 
member of the Board, he should notify the 
RO, and an accommodation should be made.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




